DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
In claim 3 lines 3 and 8, the limitation “display section displaying the tomographic image” has been interpreted under 112(f) as a means plus function because of the non-structural term “display section” and functional language “displaying the tomographic image.” This will be interpreted to be a display as disclosed in para. [0058] in combination with figure 8 as display unit 36.
In claim 4 line 3, the limitation “input section inputting an instruction of an operator” has been interpreted under 112(f) as a means plus function because of the non-structural term “input section” and functional language “inputting an instruction of an operator” will be interpreted to be a manipulation console which is presumed to include a keyboard, mouse, touchscreen, etc.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohi et al. (US 2014/0119505 A1) in view of Machida et al. (US 2019/0076108 A1) and further in view of MacDonald (US 10531846 B2) and further in view of Tsunomori (US 20170116731 A1). 
Regarding claim 1, Ohi (Figure 1) discloses an image capturing apparatus for breast examination (9) comprising a detector ring (12) that includes an arrangement of radiation detectors in the shape of an arc (see para. [0002] lines 5-8 “The conventional radiation tomography apparatus includes a radiation ring having radiation detectors arranged circularly for detecting radiation”) where the detector detects radiation derived from radioactive pharmaceuticals within a subject (see para. [002] lines 8-10 “the detector ring detects a pair of radiation (an annihilation radiation-pair) having opposite directions to each other that is emitted from radiopharmaceutical within a subject”). Ohi further discloses one or more processors, configured to generate a three-dimensional image (22a) of the breast (see para. [0035] “Mammography device for breast inspections”) that represents the distribution of radioactive pharmaceuticals (see para. [0046] “The preview image generating section 22a repeatedly performs such an operation to obtain three-dimensional data with the generation points of the annihilation gamma-ray pairs mapped therein”) (see para. [0044] “mapping distribution of the annihilation point causes obtainment of an image representing radiopharmaceutical distribution”) by receiving output from the detector ring (see the schematic in Fig. 1). 
Further regarding claim 1, Ohi does not explicitly disclose one or more processors, configured to discriminate a voxel of which a value is within a predetermined range in each of voxels configuring the three-dimensional image, as a breast voxel, which is a voxel belonging to the breast, and discriminate a voxel of which a value is within a predetermined range in each of the voxels configuring the three-dimensional image, as a mammary gland voxel, which is a voxel positioned in a mammary gland tissue. 
This is disclosed by Machida who provides a substance information conversion unit (203) which distinguishes between mammary gland voxels and breast voxels based on attenuation values (see para. [0050] “The substance information conversion unit 203 obtains the linear attenuation coefficients of the mammary gland and the adipose based on the energies of radiation at the time of imaging, and decides each voxel in the tomographic image as a mammary gland or adipose voxel depending on to which substance the linear attenuation coefficient of the voxel is close.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohi to include a section which discriminates voxels depending on pixel values in order to distinguish between various tissues and ultimately allow density calculations and tomographic images to take place. It also would have been obvious to modify Ohi to include the capability of measuring the tracer concentration within an image, since both Ohi and Machida use similar imaging techniques. This would allow the user to more clearly define and differentiate between the tissue types being imaged. 
positron-emitting radionuclide (tracer), which is introduced into the body on a biologically active molecule. Three-dimensional images of tracer concentration within the body are then constructed by computer analysis”) (see col. 3 lines 41-45 “PET imaging with targeted agents can allow in vivo assessment of target expression and distribution within the tumor”). 
It would have been obvious to modify the teachings of Ohi to include imaging the distribution of a tracer within the body and determining the concentration of it compared to other tissues. This would allow the user to more clearly see the uptake of the radiotracer within desired areas of the breast and provide a better diagnosis.  

Further regarding claim 1, Ohi does not explicitly disclose one or more processors, configured to calculate a mammary gland density. This is disclosed by Machida in a second embodiment (see para. [0080] “The arrangement and basic operation of a breast tomography apparatus according to the second embodiment are the same as those of the first embodiment … calculates the mammary gland density as the ratio of the mammary gland and the adipose … decided based on voxel values”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohi in view of the first embodiment of Machida by incorporating a calculation of the density of the mammary gland of the breast as disclosed by Machida. This would allow for greater indication and calculation of mammary gland 
Further regarding claim 1, Ohi does not explicitly disclose calculating density, indicating a ratio of the mammary gland to the total breast volume, by the number of breast voxels and the number of mammary gland voxels. This is disclosed by Tsunomori in an analogous imaging field of endeavor. Tsunomori discloses indicating a ratio of the mammary gland to the total breast volume (see para. [0007] “Ratio of mammary gland region to breast region in breast image (mammary gland content rate)”), by the number of breast voxels and the number of mammary gland voxels (see para. [0106] “Each of the areas of breast region, mammary gland region and fat region in the mammary gland region can be calculated on the basis of the number of pixels in the region”) where the areas include volumes of the regions. Tsunomori discloses the ratio of mammary gland region to breast region as discussed in para. [0108-0111] indicating the density of the region (see para. [0108] “the ratio of mammary gland region to the breast region is slight and the risk of missing the lesion is low”) where the risk is scored based on the density of the region (see para. [0114] “the index indicating the lesion missing risk is classified to scores 1, 2, 3 and 4 in the order from the region having lower risk of missing lesion on the above-mentioned graphs … The index may be classified to fatty, mammary gland scattered, non-uniform high density and high density in the order from the region having lower risk of missing lesion”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the method of density calculation from Ohi in view of Machida to incorporate calculating density based on the ratio of mammary gland 
However, Ohi in view of Tsunomori does not explicitly disclose the breast and mammary gland being voxels. This is disclosed by Machida in an analogous imaging field of endeavor (see para. [0051] “above, a three-dimensional model (called a breast model) of the breast is generated by classifying the respective voxels in the breast in a three-dimensional tomographic image into mammary gland voxels and adipose voxels”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the pixel aspect of Tsunomori to incorporate using voxels in a three-dimensional image as disclosed by Machida. This would allow the user to have a more accurate representation of the various areas of the breast (see para. [0075] “three-dimensional distribution of the mammary gland, a more accurate average mammary gland dose can be calculated”). 

Regarding claim 2, Ohi discloses the image capturing apparatus of claim 1, but does not explicitly disclose wherein the one or more processors are further configured to calculate the mammary gland density by dividing mammary gland voxels by breast voxels. This is disclosed by Machida who provides a (see para. [0094] In modification 2-2, the breast model generation unit 102 divides a breast model into a plurality of partial areas and decides a mammary gland density (for example, a ratio between the mammary gland and the adipose”) Wherein the breast model generation unit (102) includes the substance information conversion unit (203) (see para. [0046] “the breast model generation unit 102 includes a substance information conversion unit 203”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohi to include a mammary gland density calculating section that calculates a ratio between the number of mammary gland voxels by the number of adipose voxels to allow for an accurate calculation of mammary gland density. 

Regarding claim 3, Ohi discloses the image capturing apparatus for a breast examination according to claim 1, further comprising a display section (see para. [0056] “A display unit 36 displays the image generated by the preview image”) wherein the one or more processors are configured to generate a tomographic image of the three-dimensional image (see para. [0055] “The tomographic image generating section 22b generates the tomographic image”). 
Further regarding claim 3, Ohi does not explicitly disclose the one or more processors further configured to perform editing of highlighting a pixel corresponding to the mammary gland voxel in each pixel configuring the tomographic image. This is disclosed by Machida in that a mammary gland dose calculating unit (105) determines the area that is the mammary gland and serves to highlight appropriate pixels (see para. [0076] Referring to FIG. 11A, in a mammary gland area, darker portions indicate larger amounts of energies absorbed by the mammary gland. Displaying data in this manner makes it possible to check the magnitude of a mammary gland dose at each portion in the mammary gland area”). Further regarding claim 3, Ohi does not explicitly disclose the display section displays the tomographic image after editing. tomographic images and displays the calculated mammary gland doses on a display device 1703”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohi to include a mammary gland dose calculating unit (105) that distinguishes a mammary gland region from other parts of the breast by highlighting the region in a different color. It also would have been obvious to include a processor capable of generating a tomographic image. Including both of these components would allow the user to more easily view the different regions of the breast.  

Regarding claim 4, Ohi discloses the image capturing apparatus of claim 1, however does not explicitly disclose an input section inputting an instruction from an operator with respect to a change in a range of a value range which is used when discriminating a voxel. This is disclosed by Machida who provides a way of inputting imaging conditions (202) using an imaging condition input unit (103) which provide information based on pixel values (see para. [0049] “In step S252, the substance information conversion unit 203 obtains the imaging conditions 202 input by the imaging condition input unit 103. In this case, the substance information conversion unit 203 obtains the energy information of radiation associated with linear attenuation coefficients. In step S253, the substance information conversion unit 203 converts the pixels (to be referred to as voxels hereinafter) of each tomographic image into 
However, Machida fails to disclose in a range of a value corresponding a concentration of the radioactive pharmaceutical. This is disclosed by MacDonald in an analogous imaging field of endeavor (see col. 3 lines 8-13 “The system 110 detects pairs of annihilation photons emitted indirectly by a positron-emitting radionuclide (tracer), which is introduced into the body on a biologically active molecule. Three-dimensional images of tracer concentration within the body are then constructed by computer analysis”) (see col. 3 lines 41-45 “PET imaging with targeted agents can allow in vivo assessment of target expression and distribution within the tumor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohi to include an input to allow the user to manipulate the range in pixel values as they are read by the inputting section in order to give the user more desirable results. 
It also would have been obvious to include the apparatus having the ability to discriminate a voxel based on the imaging using radioactive pharmaceuticals as disclosed by MacDonald. This would allow the user to receive a more detailed reading during breast examination, thus allowing for a more accurate diagnosis.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohi et al. (US 2014/0119505) in view of Machida et al. (US 2019/0076108 A1) further in view of MacDonald (US 10531846 B2), further in view of Tsunomori (US 20170116731 A1) as applied to claim 1 above, and further in view of Liu et al. (US 2018/0035957 A1).
sup.18F-fluoro-deoxy -glucose (.sup.18F-FDG), a radioactive analogue of glucose. .sup.18F-FDG follows a similar metabolic pathway to glucose in vivo, but remains trapped within tissues. Thus, in vivo distribution of .sup.18F-FDG mapped by the present PET imaging will indicate glucose metabolic activity”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohi to include radioactive pharmaceuticals formed by radioactive-labelling glucose in order to provide an effective process of radioactive imaging in the breast. 
Response to Arguments
Applicant’s arguments with respect to claim 1 filed June 25th 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Tsunomori (US 20170116731 A1) is introduced in the rejection above. Tsunomori discloses performing density calculation based on the ratio of mammary gland pixels to total breast pixels.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN NIKOLAOS LOMIS whose telephone number is (571)272-4657.  The examiner can normally be reached on Monday-Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN NIKOLAOS LOMIS/             Examiner, Art Unit 3793                                                                                                                                                                                           
/SERKAN AKAR/             Acting Supervisory Patent Examiner of Art Unit 3793